Exhibit 10.4
UST 320
CONSENT
     We, the undersigned, hereby do consent to the adoption of the amendments to
the “Benefit Plans” as defined in and as described in the attached resolutions
to Amend Benefit Plans to Comply With Emergency Economic Stabilization Act
adopted as of October 31, 2008, by the Board of Directors, as and to the extent,
and for the period, required by the provisions of Section 111 of the Emergency
Economic Stabilization Act of 2008 (“EESA”) applicable to participants in the
Capital Purchase Program under EESA and the rules and regulations issued by the
Department of the Treasury.
Agreed to and acknowledged as of the                      day of February 2009.

         
 
 
 
David L. Payne    
 
       
 
 
 
John “Robert” A. Thorson    
 
       
 
 
 
Jennifer J. Finger    
 
       
 
 
 
Dennis R. Hansen    
 
       
 
 
 
David Robinson    

